     Case: 1:20-cv-04094 Document #: 3 Filed: 07/10/20 Page 1 of 1 PageID #:58




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

ALLERGAN, INC.,                               )
ALLERGAN SALES, LLC, and                      )
VISTAKON PHARMACEUTICALS, LLC,                )
                                              )
                       Plaintiffs,            )
                                              )                         C.A. No. 20-4094
               v.                             )
                                              )
GLAND PHARMA LIMITED,                         )
                                              )
                                              )
                       Defendant.

                 PLAINTIFFS ALLERGAN, INC. AND ALLERGAN
              SALES, LLC’S LOCAL RULE 3.2 NOTIFICATION AS TO
            AFFILIATES AND CORPORATE DISCLOSURE STATEMENT

       Plaintiffs Allergan, Inc. and Allergan Sales, LLC, through undersigned counsel submits

the following L.R. 3.2 Notification of Affiliates and Federal Rule of Civil Procedure 7.1

Corporate Disclosure Statement.

       Allergan, Inc. and Allergan Sales, LLC are indirect wholly owned subsidiaries of AbbVie

Inc., a publicly traded company. As of the date of this filing, The Vanguard Group and

BlackRock, Inc. each own more than 5% of AbbVie Inc.’s stock.

Dated: July 10, 2020                       POLSINELLI PC

                                            /S/ Gary Hood
                                            Gary E. Hood
                                            Luke T. Shannon
                                            Colleen C. Walter
                                            150 N. Riverside Plaza, Suite 3000
                                            Chicago, IL 60606
                                            (312) 819-1900
                                            ghood@polsinelli.com
                                            lshannon@polsinelli.com
                                            cwalter@polsinelli.com

                                            Attorneys for Plaintiffs Allergan, Inc. and Allergan
                                            Sales, LLC
